DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-17 are allowed.
2.	Independent claims 1 and 10 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	wherein a different waveform is applied in each zone of the plurality of zones,
and wherein a user of the plurality of users is determined to be in a particular zone according to a proximity of the user to the communication system	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 1 (same is true for claim 10) is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

Note: Examiner found the following prior art(s) pertinent to applicant’s claimed invention:
Anchan (US PG Pub. No. 2013/0170424) – Paragraphs [0083], [0084] is directed to delivering the multiplexed data to targets UEs of a given area as either a multicast or unicast data packet(s). This is different from applicant’s claimed invention which requires first splitting the generated multiplexed data into plurality of zones after which a waveform is applied to the respective zones and wherein a user of a plurality of users is determined to be in a zone based on its proximity to the communication system.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HABTE MERED/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        
PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474